DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions
This action is a Non-Final Action on the merits in response to the application filed on 03/14/2022.
Claim 1 remain pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Examiner would like to note, that the office has made numerous attempts via phone and email to suggest to the Applicant to file a Terminal Disclaimer based on the allowed parent case 14215046. Once completed the Examiner will be able to issue an Allowance for this present case 17694327 based on the Notice of Allowance for case 14215046. However due to the Applicant not responding the Examiner is has issued this Non-Final Office action.


Reason for Not Applying Prior Art Rejection
The prior art rejection was not added in light of the claim 1 of 14215046 (12/15/21).

	Claim 1, a computer-implemented method, comprising:
dynamically obtaining broadcast content consumption information during playback of a broadcast stream associated with broadcast content, wherein the broadcast content consumption information corresponds to a user at an event that is associated with the broadcast content;
identifying event content consumption information for a plurality of events taking place during a plurality of broadcast streams, wherein identifying the event content consumption information includes using metadata detection, ID tag detection, header detection, voice recognition, image analysis, motion detection, or signal detection;
dynamically determining event metrics over at least a segment of the broadcast stream based on the broadcast content consumption information, wherein an event metric includes an indication of a duration of time of the broadcast event in which a display of a device of the user is on;
determining a commonality among one or more additional users, wherein the one or more additional users are associated with the broadcast content, and wherein the one or more additional users are likely to interact with additional broadcast content over a future period of time;
executing a trained machine-learning model, the trained machine-learning model generates predictions of future event metrics for one or more events associated with additional broadcast content over the future period of time, wherein the trained machine- learning model uses scaling, aggregation, regression, standard deviation, summarization, categorization, or probability testing on the broadcast content consumption information to generate the predictions, wherein the future event metrics are based on the event metrics, and wherein the future event metrics are associated with the commonality among the user and the one or more additional users;
facilitating a transmission that includes the future event metrics, wherein when the future event metrics are received at a content provider, the future event metrics are used by the content provider to continually optimize quantified consumption of the additional broadcast content by the user and the one or more additional users.

	Therefore, the above claim is the reason for not applying a prior art rejections, which can also be supported by the Notice of Allowance for 14215046 (12/15/21)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kutsumi et al., U.S. Pub. 2006/0053219, (discussing the operation history utilization of terminal electric device, a server electric device, and an application server).
Ferman et al., U.S. Pub. 2002/0059584, (discussing the structuring usage history for audiovisual materials which includes configuring client appliances).
Bapat et al., User-sensitive Scheduling of Home Appliances, http://conferences.sigcomm.org/sigcomm/2011/papers/greennet/p43.pdf, Proceedings of the 2nd ACM SIGCOMM workshop on Green networking, 2011 (discussing the monitoring of home appliances regarding power consumption).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe, can be reached on 571.270.3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624